UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 Commission File Number333-152160 IMPERIAL RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 83-0512922 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 123 West Nye Lane, Suite 129, Carson City, NV (Address of principal executive offices) (775) 884-9380 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required o submit and post such files).¨Yes ¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. ¨ Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer (Do not check if smaller reporting company) x Smaller Reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ Yesx No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: September 30, 2010:40,000,000 common shares 1 IMPERIAL RESOURCES, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 TABLE OF CONTENTS PageNumber PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements 4 Balance Sheet as at September 30, 2010 (unaudited) and June 30, 2010 4 Statement of Operations For the three and six months periods ended September 30, 2010 and 2009 and for the period from August 2, 2007 (Date of Inception) to September 30, 2010 (unaudited) 5 Statement of Cash Flows For the six month periods ended September 30, 2010 and 2009 and for the period from August 2, 2007 (Date of Inception) to September 30, 2010 (unaudited) 6 Notes to the Financial Statements. 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 ITEM 3. Quantitative and Qualitative Disclosure about Market Risk 13 ITEM 4. Controls and Procedures 13 PART II. OTHER INFORMATION 13 ITEM 1. Legal Proceedings 13 ITEM 1A Risk Factors 14 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 ITEM 3. Defaults Upon Senior Securities 14 ITEM 4. Reserved 14 ITEM 5. Other Information 14 ITEM 6. Exhibits 14 SIGNATURES 15 2 FORWARD-LOOKING STATEMENTS This Report on Form 10-Q contains forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. Reference is made in particular to the description of our plans and objectives for future operations, assumptions underlying such plans and objectives, and other forward-looking statements included in this report. Such statements may be identified by the use of forward-looking terminology such as “may,” “will,” “expect,” “believe,” “estimate,” “anticipate,” “intend,” “continue,” or similar terms, variations of such terms, or the negative of such terms. Such statements are based on management’s current expectations and are subject to a number of factors and uncertainties, which could cause actual results to differ materially from those described in the forward-looking statements. Such statements address future events and conditions concerning, among others, capital expenditures, earnings, litigation, regulatory matters, liquidity and capital resources, and accounting matters. Actual results in each case could differ materially from those anticipated in such statements by reason of factors such as future economic conditions, changes in consumer demand, legislative, regulatory and competitive developments in markets in which we operate, results of litigation, and other circumstances affecting anticipated revenues and costs, and the risk factors set forth under the heading “Risk Factors” in our Annual report on Form 10-K for the fiscal year ended March 31, 2010, filed on July 9, 2010. As used in this Form 10-Q, “we,” “us,” and “our” refer to Imperial Resources, Inc., which is also sometimes referred to as the “Company.” YOU SHOULD NOT PLACE UNDUE RELIANCE ON THESE FORWARD LOOKING STATEMENTS The forward-looking statements made in this report on Form 10-Q relate only to events or information as of the date on which the statements are made in this report on Form 10-Q. Except as required by law, we undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events, or otherwise, after the date on which the statements are made or to reflect the occurrence of unanticipated events. You should read this report and the documents that we reference in this report, including documents referenced by incorporation, completely and with the understanding that our actual future results may be materially different from what we expect or hope. 3 PART I—FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. CONSOLIDATED BALANCE SHEETS September 30, 2010 (Unaudited) September30 March 31 ASSETS Current Assets Cash $ - $ - Accounts receivable Total Current Assets OIL AND GAS LEASE (Note 3) Total Assets $ CURRENT LIABILITIES Accounts payable $ Advances from related parties Total Current Liabilities NOTE PAYABLE (Note 4) Total Liabilities $ STOCKHOLDERS' DEFICIENCY 500,000,000 shares authorized, $0.001 par value, ; 40,000,000 shares issued and outstanding Capital in excess of par value Accumulated deficit during the exploration stage Total Stockholders' Deficiency $ The accompanying notes are an integral part of these consolidated financial statements 4 CONSOLIDATED STATEMENT OF OPERATIONS For three and six months ended September 30, 2010 and 2009 and for the period from August 2, 2007 (date of inception) to September 30, 2010 (Unaudited) FromAug2, ThreeMonths ThreeMonths SixMonths SixMonths 2007(dateof ended ended ended ended Inception)to September30,2010 September30,2009 September30,2010 September30,2009 September30,2010 REVENUES Oil and gas revenue $ $
